DETAILED ACTION

The following is a non-final office action is response to communications received on 07/07/2022.  Claims 1, 8-12, 18-20, 22-28, 42 & 45-47 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. On page 5, applicant argues that Xie does not teach or suggest "an outer sleeve surrounding a full circumference of the base stent and constraining at least a portion of the base stent to limit expansion of the base stent beyond an outer-most dimension of the outer sleeve," as recited in amended independent claim 1.  The examiner respectfully disagrees.  The term “outer-most dimension” does not necessarily imply the axial direction of the sleeve and/or stent (as argued by applicant).  Said “outer-most dimension” could be interpreted as limiting the expansion in a radial direction.  Thus, it is the examiner’s opinion that the sleeve (30) of Xie constrains at least a portion of the base stent (shown) to limit expansion of the base stent beyond an outer-most (radial) dimension of the outer sleeve (30) as shown/discussed in at least Figure 3B and [[0072]- [0076].
Any further arguments with respect to claims 1, 8-12, 18-20, 22-28, 42 & 45-47 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the updated rejection was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 18-20, 22-25, 27, 42 & 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2015/0100133).  Please reference the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    307
    487
    media_image1.png
    Greyscale

Regarding Claims 1 & 46, Xie et al. discloses a stent that is sleeved and radially expandable, and which in an expanded state provides a breathable, generally tubular structure sized and shaped for residence in a sinus or nasal cavity or passage (as seen in Figures 7-9 and abstract and paragraphs [0006-0012], [0014], [0028-0029], [0031], [0041-0043] and [0072-0073]), and in an unexpanded state has a cross-sectional diameter suitable for insertion into such cavity or passage (abstract and paragraph [0047] and as seen in Figures 7-9), wherein the stent comprises a radially expandable inner base stent (shown) and an outer sleeve (30/30a) surrounding a full circumference of the base stent (Fig 3B) and constraining at least a portion of the base stent (paragraphs [0037-0039] and [0084] and as seen in Figure 3B, wherein the sleeve 30a has fiber bundles interspersed in interspaces of the sleeve for the purpose of bundling the implant to maintain a slender shape with a smaller diameter (paragraph [0051]) to limit expansion of the base stent beyond an outer-most radial dimension of the outer sleeve (as discussed in the response to arguments supra), thereby limiting outward pressure exerted by the base stent.  It is noted that the limitation “reduces incidence of headaches in patients caused by the stent” is a recitation of intended use of the stent, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 8, Xie discloses wherein the base stent or sleeve comprise wire (as seen in Figures 3A-3B).
Regarding Claim 9, Only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps (i.e., bent into) recited in claim 9 further define or add any structural limitations to the component.  Thus, Xie discloses wherein the base stent (shown) comprises a zig-zag configuration (Fig 3b).
Regarding Claim 10, Xie discloses wherein the sleeve is fastened to the base stent (the sleeve comprises interspaces 32, wherein the woven filaments of the base stent is interspersed in the interspaces forming a secured device).
Regarding Claims 11 & 12, Xie discloses a stent for placement in a sinus or nasal cavity (see abstract and paragraphs [0006-0012], [0049-0050]), wherein tension would exist between the base structure and the sleeve before and after installation within the passage to maintain the sleeve together with the base structure and allow the stent structure to fully expand and widen to anchor the device within the passageway after installation (see also paragraph [0052]).
Regarding Claim 18, Xie discloses wherein the base stent is drug eluting (paragraphs [0035] and [0076]).
Regarding Claim 19, Xie discloses wherein the sleeve is drug-eluting (paragraphs [0016], [0028], [0035], [0052], [0073] and [0102]).
Regarding Claims 20 & 45, Xie discloses wherein the stent has a non-uniform cross-sectional diameter when implanted in a passage (as seen in Figures 1A, 3B-3C and 7-9 and paragraphs [0031] and [0060]).
Regarding Claim 22, Xie discloses wherein the sleeve has a smooth surface (as seen in Figures 3A-3B, the sleeve 30 does not have any barbs or roughened texture, wherein it is well known in then medical art that stents that are implanted would comprise a “substantially” smooth surface to prevent tearing the vessels).
Regarding Claim 23, Xie discloses the sleeve is formed of a biodegradable polymer and a base stent that comprises a porous biodegradable fiber with drugs (paragraphs [0072-0073]).
Regarding Claim 24, Xie discloses the sleeve comprises a biodegradable polymer (paragraphs [0035] [0072-0073]) and is flexible/elastic/self-expandable [0074] & [0079].
Regarding Claim 25, Xie discloses wherein the sleeve (30/30a) is non-woven (the sleeve is laser cut [0072]).
Regarding Claim 27, Xie discloses wherein the stent is radially compressible and radially resilient (paragraphs [0016], [0028], [0035], [0052] and [0073]).
Regarding Claim 42, Xie discloses wherein the stent 30 comprises a drug loaded, radially expandable, biodegradable polymeric base stent 31 (paragraphs [0035], [0063], [0073-0075], [0079], [0082-0083], [0085] and [0101-0102]) surrounded and constrained by a cylindrical, biodegradable polymeric sleeve (as seen in Figure 3B and paragraphs [0064-0065] and [0075-0077]).
Regarding Claim 47, Xie discloses wherein the outer sleeve is non-biodegradable (applicant’s specification on paragraph [0050] discloses polyethylene as a non-biodegradable polymer), being formed of polyethylene (Xie, paragraph [0086], [0102]).
Claim(s) 1 & 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2015/0100133).

    PNG
    media_image2.png
    858
    508
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    427
    580
    media_image3.png
    Greyscale


Regarding Claim 1, Abbate teaches a stent (Fig 22) that is sleeved and radially expandable (Figs 13a-b), and which in an expanded state provides a breathable, generally tubular structure sized and shaped for residence in a sinus or nasal cavity (Col 2: lines 63-67) or sinus or nasal passage, and in an unexpanded state has a cross- sectional diameter suitable for insertion into such cavity or passage, wherein the stent comprises a radially expandable inner base stent (2200/2204) and an outer sleeve (2206) surrounding a full circumference of the base stent and constraining at least a portion of the base stent to limit expansion of the base stent beyond an outer-most dimension of the outer sleeve (Col 15: lines 38-59), thereby limiting outward pressure exerted by the base stent (Col 15: line 65-Col 16: line 1) against the sinus or nasal cavity or sinus or nasal passage after implantation of the stent in the sinus or nasal cavity or sinus or nasal passage, such that the stent reduces incidence of headaches in patients caused by the stent (functional language discussed supra in Xie rejection).
Regarding Claim 26, Abbate teaches wherein the sleeve (2206) comprises a continuous film (Col 15: lines 38-41).  
Regarding Claim 27, Abbate teaches wherein the stent is radially compressible and radially resilient (Fig 13b).  
Regarding Claim 28, Abbate teaches wherein the stent has a lower diameter and greater axial length when radially compressed (Fig 13b) than when the stent is expanded and unconstrained (Fig 13a and 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774